UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6621


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

          v.

ANTHONY BUSSIE,

                  Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:14-hc-02186-BR)


Submitted:   January 28, 2016               Decided:   March 3, 2016


Before KEENAN, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Jennifer D. Dannels, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony       Bussie     appeals           the     district         court’s    order

committing him to the custody of the Attorney General under 18

U.S.C. § 4246 (2012).                The district court found by clear and

convincing evidence that Bussie “is presently suffering from a

mental disease or defect as a result of which his release would

create a substantial risk of bodily injury to another person or

serious damage to property of another.”                            18 U.S.C. § 4246(d)

(2012).

       We review the district court’s factual determination for

clear error.         United States v. Cox, 964 F.2d 1431, 1433 (4th

Cir. 1992).      A factual finding is clearly erroneous when the

reviewing court is “left with the definite and firm conviction

that    a   mistake    has     been     committed.”             Anderson      v.    City   of

Bessemer     City,    470 U.S. 564,    573       (1985)     (internal       quotation

marks and citation omitted).

       We have reviewed the record, the district court’s decision,

and the briefs of the parties, and we conclude that the district

court’s     determination       is    supported         by   the    record    and    is    not

clearly     erroneous.        Accordingly,          we    affirm     the    order    of    the

district     court.      We    dispense       with       oral    argument     because      the

facts   and   legal     contentions          are    adequately       presented       in    the




                                              2
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    3